
	

115 SJ 4 IS: Disapproving the action of the District of Columbia Council in approving the Death with Dignity Act of 2016.
U.S. Senate
2017-01-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIA
		115th CONGRESS
		1st Session
		S. J. RES. 4
		IN THE SENATE OF THE UNITED STATES
		
			January 12, 2017
			Mr. Lankford (for himself and Mr. Cassidy) introduced the following joint resolution; which was read twice and referred to the Committee on Homeland Security and Governmental Affairs
		
		JOINT RESOLUTION
		Disapproving the action of the District of Columbia Council in approving the Death with Dignity Act
			 of 2016.
	
	
 That the Congress disapproves of the action of the District of Columbia Council described as follows: The Death with Dignity Act of 2016 (D.C. Act 21–577), signed by the Mayor of the District of Columbia on December 19, 2016, and transmitted to Congress pursuant to section 602(c)(1) of the District of Columbia Home Rule Act on January 6, 2017.
		
